[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________
                                                                          FILED
                                     No. 10-14526       U.S. COURT OF APPEALS
                                 Non-Argument Calendar    ELEVENTH CIRCUIT
                               ________________________       APRIL 7, 2011
                                                                       JOHN LEY
                                                                        CLERK
                         D.C. Docket No. 1:99-cr-00003-WPD-19

UNITED STATES OF AMERICA,

                                                                       Plaintiff-Appellee,

                                          versus

WILLIE LEGETT,
a.k.a. Little Willie,

                                                                 Defendant-Appellant.

                              ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                      (April 7, 2011)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Willie Legett appeals the revocation of his supervised release, as well as the

reasonableness of his 14-month revocation sentence. The district court found that

Legett violated his release by committing the crimes of resisting arrest and witness

tampering, in violation of Florida law.

      We find no merit to Legett’s claim that there was insufficient evidence to

establish that he resisted arrest or engaged in witness tampering. At the revocation

hearing, the district court considered the testimony of Sergeant Humberto Ruiz of

the City of Hialeah, Florida Police Department. Sergeant Ruiz testified that when

he responded to a call that accused Legett of a sexual offense, Legett: (1)

persistently stared down the victim of the alleged sexual offense; (2) screamed out,

“[S]ee what I am going to do to you, bitch”; (3) leaned back in his seat in an effort

to kick out a window of the police car; and (4) stiffened his body and wedged his

foot into the cage of the car in order to make it difficult for the officers to apply a

restraint. Although the state dropped the charges against Legett, the defense

presented no evidence at the revocation hearing to rebut Sergeant Ruiz’s testimony

and nothing in the record suggests that the district court’s implicit credibility

determination was clearly erroneous. Sergeant Ruiz’s testimony sufficiently

established, by a preponderance of the evidence, that Legett committed the crimes




                                           2
of resisting arrest and witness tampering, and the district court, accordingly, did

not abuse its discretion in revoking supervised release.

      Legett next contends that his 14-month sentence is procedurally and

substantively unreasonable. The sentence fell at the top of the applicable 8–14

month guideline range, but we ordinarily expect guideline sentences to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam). Although it is unclear whether Legett preserved his reasonableness

challenge, we find his sentence to be both procedurally and substantively

reasonable under either a plain-error or an abuse-of-discretion standard. The

record shows that the district court correctly calculated the guideline range,

considered the 18 U.S.C. § 3553(a) factors, and heard Legett’s arguments in

mitigation. In the end, the district court did not abuse its discretion in concluding

that a sentence at the high-end of the guidelines range was necessary to comply

with the purposes of § 3553(a).

      AFFIRMED.




                                          3